DETAILED ACTION
	This Office Action is in response for Continuation Application # 17/483,964 filed on September 24, 2021 in which claims 1-30 are presented for examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) received on 09/24/2021 is in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 19 and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12, 17 and 21 of U.S. Patent No. 11,163,807 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in 11,163,807 B2.
With respect to the above, the instant Application are performing an obvious variant of the features claimed in the ‘807 patent.
17/483,964
11,163,807 B2
Claim 1:
Claim 1:
A system for data structure clustering based on variation in data attribute performance, wherein the system is structured to link a sub-set of data structures out of a global set of data structures to form a peer data cluster, the system comprising: at least one memory device with computer-readable program code stored thereon; a network communication device; and at least one processor being operatively coupled to the least one memory device and the network communication device, wherein the at least one processor is configured to execute the computer-readable program code to: 
retrieve a plurality of entity data structures associated with a plurality of entities, wherein retrieving the plurality of data structures comprises, for each entity data structure of the plurality of entity data structures, a first functional performance parameter and at least one attribute of a plurality of attributes associated with an entity of the plurality of entities; 
identify, for each entity data structure of the plurality of entity data structures, at least one independent attribute of the plurality of attributes that explains variation in the first functional performance parameter associated with the entity; 
construct, for at least one entity data structure of the plurality of entity data structures, an entity discrete attribute structure based on the at least one independent attribute of the plurality of attributes; 
receive, from a user device, a user input comprising a request for constructing a peer data cluster for a first entity data structure of the plurality of entity data structures for the first functional performance parameter; 
construct the peer data cluster for the first functional performance parameter of the first entity data structure in response to the user input, comprising: 
determining a second entity data structure of the plurality of entity data structures that is a peer entity data structure based on similarity of the plurality of entity discrete attribute structures associated with the plurality of entity data structures; and 
linking the first entity data structure and the second entity data structure to form the peer data cluster; and
display, via a display device of the user device, a real-time interactive user interface comprising a representation of the peer data cluster for the first entity data structure.
A system for data structure clustering based on variation in data attribute performance, wherein the system is structured to link a sub-set of data structures out of a global set of data structures in a vector space to form a peer data cluster based on identifying stimulus type attributes that are structured to produce a functional performance parameter of the associated data structure, the system comprising: at least one memory device with computer-readable program code stored thereon; a network communication device; and at least one processor being operatively coupled to the least one memory device and the network communication device, wherein the at least one processor is configured to execute the computer-readable program code to: 
retrieve a plurality of entity data structures associated with a plurality of entities, wherein retrieving the plurality of data structures comprises, for each entity data structure of the plurality of entity data structures, a first functional performance parameter and a plurality of attributes associated with an entity of the plurality of entities;
 identify, for each entity data structure of the plurality of entity data structures, at least one independent attribute of the plurality of attributes that is structured to modify the first functional performance parameter associated with the entity; 
construct, for each entity data structure of the plurality of entity data structures, an entity discrete attribute structure associated with an n-dimensional vector space based on the determined at least one independent attribute of the plurality of attributes; 
receive, from a user device, a user input comprising a request for constructing a peer data cluster for a first entity data structure of the plurality of entity data structures for the first functional performance parameter; 
construct the peer data cluster for the first functional performance parameter of the first entity data structure in response to the user input, comprising: 
determining a second entity data structure of the plurality of entity data structures that is a peer entity data structure based on an ordered stack of the plurality of entity discrete attribute structures associated with the plurality of entity data structures; and 
linking the first entity data structure and the second entity data structure to form the peer data cluster; and 
display, via a display device of the user device, a real-time interactive user interface comprising a representation of the peer data cluster for the first entity data structure.
Claim 13

Claim 12

A computer program product for data structure clustering based on variation in data attribute performance, wherein the computer program product is structured to link a sub-set of data structures out of a global set of data structures to form a peer data cluster, the computer program product comprising a non-transitory computer-readable storage medium having computer-executable instructions to: 
retrieve a plurality of entity data structures associated with a plurality of entities, wherein retrieving the plurality of data structures comprises, for each entity data structure of the plurality of entity data structures, a first functional performance parameter and at least one attribute of a plurality of attributes associated with an entity of the plurality of entities; 
identify, for each entity data structure of the plurality of entity data structures, at least one independent attribute of the plurality of attributes that explains variation in the first functional performance parameter associated with the entity; 
construct, for at least one entity data structure of the plurality of entity data structures, an entity discrete attribute structure based on the at least one independent attribute of the plurality of attributes; 
receive, from a user device, a user input comprising a request for constructing a peer data cluster for a first entity data structure of the plurality of entity data structures for the first functional performance parameter; construct the peer data cluster for the first functional performance parameter of the first entity data structure in response to the user input, comprising: determining a second entity data structure of the plurality of entity data structures that is a peer entity data structure based on similarity of the plurality of entity discrete attribute structures associated with the plurality of entity data structures; and 
linking the first entity data structure and the second entity data structure to form the peer data cluster; and 
display, via a display device of the user device, a real-time interactive user interface comprising a representation of the peer data cluster for the first entity data structure.
 A computer program product for data structure clustering based on variation in data attribute performance, wherein the computer program product is structured to link a sub-set of data structures out of a global set of data structures in a vector space to form a peer data cluster based on identifying stimulus type attributes that are structured to produce a functional performance parameter of the associated data structure, the computer program product comprising a non-transitory computer-readable storage medium having computer-executable instructions to: 
retrieve a plurality of entity data structures associated with a plurality of entities, wherein retrieving the plurality of data structures comprises, for each entity data structure of the plurality of entity data structures, a first functional performance parameter and a plurality of attributes associated with an entity of the plurality of entities; 
identify, for each entity data structure of the plurality of entity data structures, at least one independent attribute of the plurality of attributes that is structured to modify the first functional performance parameter associated with the entity; construct, for each entity data structure of the plurality of entity data structures, an entity discrete attribute structure associated with an n-dimensional vector space based on the determined at least one independent attribute of the plurality of attributes; 
receive, from a user device, a user input comprising a request for constructing a peer data cluster for a first entity data structure of the plurality of entity data structures for the first functional performance parameter; 
construct the peer data cluster for the first functional performance parameter of the first entity data structure in response to the user input, comprising: determining a second entity data structure of the plurality of entity data structures that is a peer entity data structure based on an ordered stack of the plurality of entity discrete attribute structures associated with the plurality of entity data structures; and linking the first entity data structure and the second entity data structure to form the peer data cluster; and 
display, via a display device of the user device, a real-time interactive user interface comprising a representation of the peer data cluster for the first entity data structure.
Claim 19
Claim 17
A computerized method for data structure clustering based on variation in data attribute performance, wherein the method is structured to link a sub-set of data structures out of a global set of data structures to form a peer data cluster, the computerized method comprising: 
retrieving a plurality of entity data structures associated with a plurality of entities, wherein retrieving the plurality of data structures comprises, for each entity data structure of the plurality of entity data structures, a first functional performance parameter and at least one attribute of a plurality of attributes associated with an entity of the plurality of entities; 
identifying, for each entity data structure of the plurality of entity data structures, at least one independent attribute of the plurality of attributes that explains variation in the first functional performance parameter associated with the entity; 
constructing, for at least one entity data structure of the plurality of entity data structures, an entity discrete attribute structure based on the at least one independent attribute of the plurality of attributes; 
receiving, from a user device, a user input comprising a request for constructing a peer data cluster for a first entity data structure of the plurality of entity data structures for the first functional performance parameter; constructing the peer data cluster for the first functional performance parameter of the first entity data structure in response to the user input, comprising: 
determining a second entity data structure of the plurality of entity data structures that is a peer entity data structure based on similarity of the plurality of entity discrete attribute structures associated with the plurality of entity data structures; and linking the first entity data structure and the second entity data structure to form the peer data cluster; and 
displaying, via a display device of the user device, a real-time interactive user interface comprising a representation of the peer data cluster for the first entity data structure.
A computerized method for data structure clustering based on variation in data attribute performance, wherein the method is structured to link a sub-set of data structures out of a global set of data structures in a vector space to form a peer data cluster based on identifying stimulus type attributes that are structured to produce a functional performance parameter of the associated data structure, the computerized method comprising: 
retrieving a plurality of entity data structures associated with a plurality of entities, wherein retrieving the plurality of data structures comprises, for each entity data structure of the plurality of entity data structures, a first functional performance parameter and a plurality of attributes associated with an entity of the plurality of entities; 
identifying, for each entity data structure of the plurality of entity data structures, at least one independent attribute of the plurality of attributes that is structured to modify the first functional performance parameter associated with the entity; constructing, for each entity data structure of the plurality of entity data structures, an entity discrete attribute structure associated with an n-dimensional vector space based on the determined at least one independent attribute of the plurality of attributes; 
receiving, from a user device, a user input comprising a request for constructing a peer data cluster for a first entity data structure of the plurality of entity data structures for the first functional performance parameter; 
constructing the peer data cluster for the first functional performance parameter of the first entity data structure in response to the user input, comprising:
determining a second entity data structure of the plurality of entity data structures that is a peer entity data structure based on an ordered stack of the plurality of entity discrete attribute structures associated with the plurality of entity data structures; and 
linking the first entity data structure and the second entity data structure to form the peer data cluster; and 
displaying, via a display device of the user device, a real-time interactive user interface comprising a representation of the peer data cluster for the first entity data structure.
Claim 24
Claim 21
A system for data structure clustering based on variation in data attribute performance, wherein the system is structured to link a sub-set of data structures out of a global set of data structures to form a peer data cluster, the system comprising: 
at least one memory device with computer-readable program code stored thereon; a network communication device; and at least one processor being operatively coupled to the least one memory device and the network communication device, wherein the at least one processor is configured to execute the computer-readable program code to: 
retrieve a plurality of entity data structures associated with a plurality of entities, wherein retrieving the plurality of data structures comprises, for each entity data structure of the plurality of entity data structures, a first functional performance parameter and at least one attribute of a plurality of attributes associated with an entity of the plurality of entities; 
identify, for each entity data structure of the plurality of entity data structures, at least one independent attribute of the plurality of attributes that explains variation in the first functional performance parameter associated with the entity; 
construct, for at least one entity data structure of the plurality of entity data structures, an entity discrete attribute structure based on the at least one independent attribute of the plurality of attributes;
receive, from a user device, a user input comprising a request for constructing a peer data cluster for a first entity data structure of the plurality of entity data structures for the first functional performance parameter;
construct the peer data cluster for the first functional performance parameter of the first entity data structure in response to the user input, comprising: 
determining a second entity data structure of the plurality of entity data structures that is a peer entity data structure based on similarity of the plurality of entity discrete attribute structures associated with the plurality of entity data structures; and 
linking the first entity data structure and the second entity data structure to form the peer data cluster; 
determine at least one of an attribute quality and/or a cluster quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure; and 
display, via a display device of the user device, a real-time interactive user interface comprising a representation of the peer data cluster for the first entity data structure.
A system for data structure clustering based on variation in data attribute performance, wherein the system is structured to link a sub-set of data structures out of a global set of data structures in a vector space to form a peer data cluster based on identifying stimulus type attributes that are structured to produce a functional performance parameter of the associated data structure, the system comprising: 
at least one memory device with computer-readable program code stored thereon; a network communication device; and at least one processor being operatively coupled to the least one memory device and the network communication device, wherein the at least one processor is configured to execute the computer-readable program code to: 
retrieve a plurality of entity data structures associated with a plurality of entities, wherein retrieving the plurality of data structures comprises, for each entity data structure of the plurality of entity data structures, a first functional performance parameter and a plurality of attributes associated with an entity of the plurality of entities; 
identify, for each entity data structure of the plurality of entity data structures, at least one independent attribute of the plurality of attributes that is structured to modify the first functional performance parameter associated with the entity; 
construct, for each entity data structure of the plurality of entity data structures, an entity discrete attribute structure associated with an n-dimensional vector space based on the determined at least one independent attribute of the plurality of attributes; 
receive, from a user device, a user input comprising a request for constructing a peer data cluster for a first entity data structure of the plurality of entity data structures for the first functional performance parameter; 
construct the peer data cluster for the first functional performance parameter of the first entity data structure in response to the user input, comprising: 
determining a second entity data structure of the plurality of entity data structures that is a peer entity data structure based on an ordered stack of the plurality of entity discrete attribute structures associated with the plurality of entity data structures; and 
linking the first entity data structure and the second entity data structure to form the peer data cluster; 
determine at least one of an attribute quality and/or a cluster quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure; and 
display, via a display device of the user device, a real-time interactive user interface comprising a representation of the peer data cluster for the first entity data structure.


“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Allowable Subject Matter
Claims 1-30 are allowed over prior-art. However, the applicant need to resolve Double Patenting rejection of the claims for allowability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. US 20050278310 A1 disclose “System, method and computer program product for managing and organizing pieces of content”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159